Citation Nr: 1721358	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  12-27 303A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a 30 percent evaluation for bronchial asthma prior to May 17, 2012.


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran served in the Public Health Service from July 1982 to June 2007.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that granted service connection for bronchial asthma and assigned a 10 percent evaluation, effective November 20, 2008 (date of claim). The Veteran appealed the initial rating assigned, and in a subsequent rating decision in August 2012, the RO granted an increased evaluation of 30 percent effective May 17, 2012 (date of a VA examination) because the Veteran's condition was being treated by inhalational anti-inflammatory medication.

In the Veteran's VA Form 9, substantive appeal to the Board, he stated that the August 2012 rating decision "correctly notes evaluation of 30 [percent] for asthma effective May 2012." Consequently, the Board finds that the Veteran has clearly expressed satisfaction with the rating effective May 17, 2012. Thus, the only issue remaining before the Board is entitlement to a 30 percent rating for the preceding stage. See AB v. Brown, 6 Vet. App. 35, 39 (1993) (noting that a claimant may limit the scope of an appeal by clearly expressing an intent to do so).


FINDING OF FACT

Prior to May 17, 2012, the Veteran's bronchial asthma was manifested by a Forced Expiratory Volume in one second (FEV-1) of 109 percent predicted and a FEV-1/FVC (Forced Vital Capacity) ratio of 71; and treated by daily inhalational bronchodilator therapy, an oral anti-inflammatory prior to May 2010, and an inhalational anti-inflammatory medication thereafter.


CONCLUSION OF LAW

Prior to May 17, 2012, the criteria for a 30 percent evaluation for bronchial asthma are met. 38 U.S.C.A. §§ 1155, 5103, 5103A 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.96, 4.97, Diagnostic Code 6602 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

1. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016). However, inasmuch as the benefit sought (a 30 percent rating for service-connected bronchial asthma) is being granted, there is no reason to belabor the impact of VA's duty to notify and assist on the matter; any notice defect or duty to assist failure is harmless. Accordingly, the Board will address the merits of the claim.

2. Increased Rating Bronchial Asthma

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of a matter. VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bronchial asthma is evaluated under 38 C.F.R. § 4.97, Diagnostic Code 6602, based on the results of pulmonary functioning tests (PFTs), treatment regimens prescribed to treat or prevent symptoms, and other symptoms. 38 C.F.R. § 4.96(d)(5) provides guidance for how to apply the results of PFTs under several diagnostic codes. While Diagnostic Code 6602 is not specifically listed amongst the diagnostic codes to which the regulation applies, this regulation still is significant for reference purposes. The regulation provides in pertinent part, that when evaluating based on a PFT, to use post-bronchodilator results in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results. In those cases, the pre-bronchodilator values should be used for rating purposes. So, while this regulation is not directly applicable to Diagnostic Code 6602, the regulation nonetheless clarifies the existing VA practice and policy for the use of post-bronchodilator values where utilizing PFT results.

As previously described, the Veteran's bronchial asthma is currently rated 10 percent disabling prior to May 17, 2012.  He seeks a 30 percent rating for this disability.  See October 2012 VA Form 9, substantive appeal.

Under Diagnostic Code 6602, VA regulations provide for a 10 percent disability rating where a claimant's asthma manifests a FEV-1 of 71 to 80 percent predicted, or; a FEV-1/FVC ratio of 71 to 80, or; requires intermittent inhalational or oral bronchodilator therapy.

VA assigns a 30 percent disability rating where a claimant's asthma demonstrates a FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC ratio of 56 to 70, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.

The Veteran's post-service treatment records indicate that he has been treated for asthma using loratadine (an antihistamine) daily, montelukast (an oral anti-inflammatory), and a bronchodilator inhaler. An April 2009 private treatment record indicates that the Veteran uses the bronchodilator inhaler approximately 3 times per week (less than daily).

At the September 2009 VA examination, the Veteran reported that his asthma caused shortness of breath after walking 6 city blocks. The Veteran reported that his asthma caused no loss of appetite, hemoptysis, cough with purulent or blood-tinged sputum, or orthopnea. The Veteran and his medical history did not report a history of asthma attacks. The Veteran explained that he suffered easy infections, but did not require antibiotics to treat the infections; instead treatment consisted of bed rest and treatment by a physician lasting one day. There were no reported episodes of respiratory failure. The examiner noted the Veteran was treated for his asthma and allergies using the daily loratadine, daily montelukast, and his bronchodilator. At the September 2009 VA examination, the Veteran stated that he used his bronchodilator inhaler daily. The Board observes that the Veteran was similarly using his inhalational bronchodilator daily to treat his asthma part of the time he was in service based on a November 1983 treatment note.

On examination, the Veteran's breath sounds were symmetric without rhonchi or rales, and his expiratory phase was within normal limits. A PFT was performed. The post-bronchodilator PFT results demonstrated a FEV-1 percent predicted of 109 percent and an FEV-1/FVC of 71.

Private treatment records from May 2010 record that the Veteran's physician added an additional inhalational anti-inflammatory to the Veteran's course of treatment.

The Board finds, and the Veteran does not argue to the contrary, that the Veteran's post-bronchodilator results on his PFT are not sufficient to meet the criteria for a 30 percent rating as those results indicate a predicted FEV-1 of 71 percent and a FEV-1/FVC ratio of 71 percent . Those results are congruent with a 10 percent rating.

Instead, the Veteran's primary argument is that his use of a daily oral anti-inflammatory medication should be considered by VA the equivalent of an inhalational anti-inflammatory medication. In support of this contention, the Veteran has submitted part of a 2007 report from the National Institute of Health's (NIH) National Asthma Education and Prevention Program. This report indicates that oral anti-inflammatory medications of the type the Veteran was prescribed prior to May 17, 2012 are an alternative treatment available for asthma at a variety of levels of severity.

The Board is bound to follow VA regulations. In the case of bronchial asthma, when a rating is based on the use of an anti-inflammatory medication, VA regulations require that it be inhalational, rather than oral, in order to qualify for a 30 percent rating. The Board acknowledges that the Veteran's argument regarding the equivalence of oral and inhalational medicines is somewhat persuasive and that the Veteran is a Veterinarian, and thus may have some familiarity with the medicines he discusses. Nevertheless, the use of an oral anti-inflammatory medicine alone is insufficient under 38 C.F.R. § 4.97 and Diagnostic Code 6602 to warrant a 30 percent evaluation.
That said, resolving reasonable doubt in favor of the Veteran's claim, the Board finds that the evidence of record is sufficient to demonstrate that the Veteran's bronchial asthma is best characterized by the criteria for a 30 percent evaluation. In particular, the Board finds that the Veteran's report at the September 2009 VA examination that his asthma required the daily use of his inhaled bronchodilator to be credible. As previously noted, the Veteran's medical history prior to the appeal period indicates that this was a treatment that was sometimes required for his bronchial asthma during his time in service. Thus, it is more than reasonable that the Veteran may have at times needed to treat his asthma with a daily inhalational bronchodilator in exactly the manner that he reported to the September 2009 VA examiner despite the fact that other parts of the Veteran's medical record indicate that his use of a bronchodilator was less than daily. The Board observes that the Veteran was prescribed an inhalational anti-inflammatory medication within a year of the September 2009 VA examination and nearly two years prior to the second VA examination in May 2012. Taken together, the Board finds that this evidence is sufficient to establish that the Veteran's bronchial asthma meets the criteria for a 30 percent rating prior to May 17, 2012.  


ORDER

A 30 percent disability rating is granted for the Veteran's service-connected bronchial asthma prior to May 17, 2012, subject to the regulations governing the payment of monetary awards.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


